DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson, publication number: US 2019/0340541.

As per claim 1, Watson teaches a data capture apparatus configured to operate as a unidirectional communication connection between a private network and a public network, the data capture apparatus comprising:
a sender machine comprising a unidirectional network interface coupled to one or more devices of the private network, the sender machine configured to collect raw data from the one or more devices of the private network, the raw data defining a first data distribution (Machine learning component 104, [0042]); and
a receiver machine configured to receive anonymized data from the sender machine via the unidirectional communication connection (Sending anonymized data, communication component 202, [0048]),
wherein the sender machine is configured to generate the anonymized data based on the first data distribution of the raw data, such that the anonymized data represents the raw data without disclosing the raw data (anonymizing data, [0043]).

As per claim 2, Watson teaches wherein the receiver machine is configured to send the anonymized data to an analysis system within the public network, such that the raw data can be analyzed based on the anonymized data that represents the raw data (Cloud computing, [0072]).

As per claim 3, Watson teaches wherein the sender machine is further configured to generate the anonymized data that corresponds to the raw data as the sender machine receives the respective raw data, so as to define continuous online data anonymization (Data 112, [0043]).

As per claim 4, Watson teaches wherein the sender machine further comprises a neural network configured to generate the anonymized data based on the raw data such that the anonymized data defines synthetic data having a second data distribution that falls within a predetermined tolerance of the first data distribution (Machine Learning for anonymizing, [0043]).

As per claim 5, Watson teaches wherein the sender machine is configured to train the neural network based on real data from the one or more devices of the private network (Machine Learning for anonymizing, [0043], training [0039]).

As per claim 6, Watson teaches wherein the sender machine comprises a first container and a data collection application within the first container, the data collection application configured to listen to the unidirectional network interface so as to collect the raw data from the one or more devices of the private network (Data collection, Fig. 2, 202, [0048]).

As per claim 7, Watson teaches wherein the sender machine further comprises a second container separate from the first container, the neural network within the second container (Machine learning component, Fig. 3, [0066]).

As per claim 10, Watson teaches a method performed by a data capture apparatus that comprises a sender machine, a receiver machine physically isolated from the sender machine, and a monitoring apparatus between the sender machine and the receiver machine, the data capture apparatus disposed between a private network and a public network (Machine learning component 104, communication component 202 and evaluation component 106, [0048]), method comprising:
the sender machine collecting raw data from one or more devices of the private network, the raw data defining a first data distribution (Machine learning component 104, [0042]);
based on the first data distribution of the raw data, generating anonymized data that represents the raw data without disclosing the raw data (anonymizing data, [0043]); and
the receiving machine receiving the anonymized data via a unidirectional communication connected defined by the monitoring apparatus (Sending anonymized data, communication component 202, [0048], evaluation component sending out anonymized information, [0045]).
	
Claims 11-15 and 17 are rejected based on claims 2 – 7

As per claim 16, Watson teaches wherein the sender machine further comprises a database within the first container, the method further comprising:
Storing, by the data collection application, the raw data in the database within the first container (storing data 112, [0042])
As per claim 18, Watson teaches further comprising listening, by the receiver machine, to the monitoring apparatus at one or more specific times so as to receive the anonymized data from the sender machine over the unidirectional communication connection (evaluation component sending out anonymized data through the communication component, [0045])

As per claim 19, Watson teaches further comprising: storing the anonymized data in a database on the receiver machine of the data capture apparatus (Machine learning process being iterative, [0043])

As per claim 20, Watson teaches a system comprising a central server and a plurality of data capture apparatuses, each data capture apparatus of the plurality of data capture apparatuses configured to operate as a unidirectional communication connection between the central server and a respective private network of a plurality of private networks, each data capture apparatus comprising: 
a sender machine comprising a unidirectional network interface coupled to one or more devices of the respective private network (unidirectional input data 112, Fig. 3, [0042]), the sender machine configured to: 
collect raw data from the one or more devices of the respective private network (Machine learning component 104, [0042]), and 
based on the raw data, generate synthetic data that represents the raw data without disclosing the raw data (anonymizing data, [0043]); and 
a receiver machine configured to: 
receive the synthetic data from the sender machine via the unidirectional communication connection (Sending anonymized data, communication component 202, [0048]), and 
send the synthetic data to the central server, such that the raw data from the plurality of private networks can be analyzed, based on the synthetic data that represents the raw data, without the central server obtaining the raw data (Cloud computing, [0072]).  

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUGBENGA O IDOWU whose telephone number is (571)270-1450. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 5712723804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUGBENGA O IDOWU/Primary Examiner, Art Unit 2494